Exhibit 10.5

ENBRIDGE INC.

PERFORMANCE STOCK UNIT PLAN (2007)

 

1. PURPOSE

The purpose of the Performance Stock Unit Plan (2007) (the “Plan”) is to:

 

  (a) align the senior management team of the Corporation with the enhancement
of shareholder value by focusing on shareholder value;

 

  (b) assist in attracting, retaining, engaging, and rewarding senior executives
of the Corporation; and

 

  (c) provide an opportunity for Participants to earn competitive total
compensation based upon achieving the performance goals set out in this Plan.

 

2. DEFINED TERMS

In this Plan (including any schedules to this Plan):

 

  (a) “affiliate” has the meaning ascribed to that term in the Securities Act
(Alberta);

 

  (b) “Board” means the Board of Directors of the Corporation;

 

  (c) “CEO” means the Chief Executive Officer of the Corporation;

 

  (d) “Change of Control” means:

 

  (i) the sale to a person or acquisition by a person not affiliated with the
Corporation or its Subsidiaries of assets of the Corporation or its Subsidiaries
having a value greater than 50% of the fair market value of the assets of the
Corporation and its Subsidiaries determined on a consolidated basis prior to
such sale whether such sale or acquisition occurs by way of reconstruction,
reorganization, recapitalization, consolidation, amalgamation, arrangement,
merger, transfer, sale or otherwise;

 

  (ii)

any change in the holding, direct or indirect, of shares of the Corporation by a
person not affiliated with the Corporation as a result of which such person, or
a group of persons, or persons acting in concert, or persons associated or
affiliated with any such person or group within the meaning of the Securities
Act (Alberta), are in a position to exercise effective control of the
Corporation whether such change in the holding of such shares occurs by way of
takeover bid, reconstruction, reorganization, recapitalization, consolidation,
amalgamation, arrangement, merger, transfer, sale or otherwise; and for the
purposes of this Plan, a person or



--------------------------------------------------------------------------------

 

group of persons holding shares or other securities in excess of the number
which, directly or following conversion thereof, would entitle the holders
thereof to cast 20% or more of the votes attaching to all shares of the
Corporation which, directly or following conversion of the convertible
securities forming part of the holdings of the person or group of persons noted
above, may be cast to elect directors of the Corporation shall be deemed, other
than a person holding such shares or other securities in the ordinary course of
business as an investment manager who is not using such holding to exercise
effective control, to be in a position to exercise effective control of the
Corporation;

 

  (iii) any reconstruction, reorganization, recapitalization, consolidation,
amalgamation, arrangement, merger, transfer, sale or other transaction involving
the Corporation where shareholders of the Corporation immediately prior to such
reconstruction, reorganization, recapitalization, consolidation, amalgamation,
arrangement, merger, transfer, sale or other transaction hold less than 50% of
the shares of the Corporation or of the continuing corporation following
completion of such reconstruction, reorganization, recapitalization,
consolidation, amalgamation, arrangement, transfer, sale or other transaction;

 

  (iv) the Corporation ceases to be a distributing corporation as that term is
defined in the Canada Business Corporations Act;

 

  (v) any event or transaction which the Board, in its discretion, deems to be a
Change of Control; or

 

  (vi) Incumbent Directors ceasing to be a majority of the Board;

provided that:

 

  (vii) any transaction whereby shares held by shareholders of the Corporation
are transferred or exchanged for units or securities of a trust, partnership or
other entity which trust, partnership or other entity continues to own directly
or indirectly all of the shares of the Corporation previously owned by the
shareholders of the Corporation and the former shareholders of the Corporation
continue to be beneficial holders of such units or securities in the same
proportions following the transaction as they were beneficial holders of shares
of the Corporation prior to the transaction will be deemed not to constitute a
change of control; and

 

  (viii) any change of control initiated or commenced by the Board (and whether
or not such transaction was initiated or commenced by the Board shall be
conclusively determined by the Board) will not constitute a change of control
for purposes of this Plan;

 

  (e) “Code” means the United States Internal Revenue Code of 1986, as amended;



--------------------------------------------------------------------------------

  (f) “constructive dismissal” means, unless consented to by the Participant,
any action that constitutes constructive dismissal of the Participant, including
without limiting the generality of the foregoing:

 

  (i) where the Participant ceases to be an officer of the Corporation, unless
the Participant is appointed as an officer of a successor to a material portion
of the assets of the Corporation;

 

  (ii) a material decrease in the title, position, responsibilities, powers or
reporting relationships of the Participant;

 

  (iii) a reduction in the base salary (excluding any annual incentive bonus) of
the Participant; or

 

  (iv) any material reduction in the value of the Participant’s employee
benefits, plans and programs (other than any annual incentive bonus);

 

  (g) “Corporation” means Enbridge Inc., and includes any successor entity
thereto;

 

  (h) “Director” means a director of the Corporation;

 

  (i) “Dividend Reinvestment Plan” means the Dividend Reinvestment and Share
Purchase Plan of the Corporation, as described in the Dividend Reinvestment and
Share Purchase Plan Offering Circular of the Corporation dated [January 14,
2000] as amended from time to time, or any successor plan;

 

  (j) “Fair Market Value” means, as of a particular day, the weighted average of
the board lot trading prices per Share on the Toronto Stock Exchange, or the New
York Stock Exchange, for the last twenty trading days immediately prior to such
day;

 

  (k) “For Cause” includes “just cause” as defined in the common law and also
includes any circumstance in which the Participant shall have been convicted of
a criminal act of dishonesty resulting or intending to result directly or
indirectly in gain or personal enrichment of the Participant;

 

  (l) “HRC Committee” means the Human Resources and Compensation Committee of
the Board, established and duly authorized to act in accordance with the By-Laws
of the Corporation;

 

  (m) “Incumbent Director” means any member of the Board who was a member of the
Board immediately prior to the occurrence of the transaction, elections or
appointments giving rise to a Change of Control and any successor to an
Incumbent Director who was recommended for election at a meeting of shareholders
of the Corporation, or elected or appointed to succeed any Incumbent Director,
by the affirmative vote of the directors, which affirmative vote includes a
majority of the Incumbent Directors then on the Board;



--------------------------------------------------------------------------------

  (n) “Maturity Date” has the meaning given to it in Section 5;

 

  (o) “Maximum Number” means the maximum number of Performance Stock Units that
may mature with respect to each grant, which maximum number shall not exceed
twice the sum of the initial grant plus the dividend equivalent units that are
granted during the Term;

 

  (p) “Maximum Performance Level” means the level of achievement of the
performance measures established pursuant to Section 6(a) which would result in
the Maximum Number of Performance Stock Units granted to a Participant to
mature;

 

  (q) “Notice Period” means the notice period for termination of employment
agreed to between the Corporation (or its Subsidiary) and the Participant, or,
in the absence of any such agreement, the notice period required under
applicable law.

 

  (r) “Participant” means an individual who becomes a participant of the Plan in
accordance with Section 4;

 

  (s) “Performance Multipliers” has the meaning set forth in Schedule A;

 

  (t) “Performance Stock Unit” means a conditional right to payment which has
been granted to a Participant to receive an amount of money determined in
accordance with the provisions of this Plan;

 

  (u) “Plan” means the Performance Stock Unit Plan (2007) of the Corporation
described in this document, and as the same may be duly amended or varied from
time to time in accordance with the provisions of this Plan;

 

  (v) “Retirement Plan” means a pension plan of the Corporation established or
in effect from time to time which applies when an employee retires from the
employment of the Corporation or a Subsidiary;

 

  (w) “Share” means a common share in the capital of the Corporation;

 

  (x) “Subsidiary” means:

 

  (i) any corporation that is a subsidiary (as such term is defined in the
Canada Business Corporations Act) of the Corporation, as such provision is from
time to time amended, varied or re-enacted;

 

  (ii) any partnership or limited partnership that is controlled by the
Corporation (the Corporation will be deemed to control a partnership or limited
partnership if the Corporation possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of such partnership
or limited partnership, whether through the ownership of voting securities, by
contract or otherwise); and



--------------------------------------------------------------------------------

  (iii) subject to regulatory approval, any corporation, partnership, limited
partnership, trust, limited liability company or other form of business entity
that the HRC Committee determines ought to be treated as a subsidiary for
purposes of the Plan, provided that the HRC Committee shall have the sole
discretion to determine that any such entity has ceased to be a subsidiary for
purposes of the Plan;

 

  (y) “Target Performance Level” means, in respect of a Term, that level of
achievement of the performance measures established pursuant to Section 6(a)
which would result in exactly 100% of the Performance Stock Units granted to a
Participant to mature;

 

  (z) “Term” has the meaning given to it in Section 5;

 

  (aa) “Threshold Performance Level” means in respect of a Term the level of
achievement of the performance measures established pursuant to Section 6(a)
which would result in the minimum number of Performance Stock Units granted to a
Participant to mature; and

 

  (bb) “Trading Day” means any day on which the Toronto Stock Exchange is open
for trading.

 

3. GOVERNANCE

 

  (a) Subject to any determinations or approvals required to be made by the
Board, the HRC Committee will administer the Plan in its sole discretion. The
HRC Committee shall have the full power and sole responsibility to interpret the
provisions of the Plan and to make regulations and formulate administrative
provisions for its implementation, and to make such changes in the regulations
and administrative procedures as, from time to time, the HRC Committee deems
proper and in the best interests of the Corporation. Such regulations and
provisions may include the delegation to any Director or Directors or any
officer or officers of the Corporation or its Subsidiaries of such
administrative duties and powers of the HRC Committee as it may, in its sole
discretion, deem fit. The HRC Committee may amend the Plan to correct, remedy or
reconcile any errors, inconsistencies or ambiguities in this Plan. The
determinations of the HRC Committee in the administration of the Plan shall be
final and conclusive.

 

  (b) Prior to the CEO requesting any grants under the Plan, the CEO will
recommend to the HRC Committee for its approval the performance measures and the
levels of achievement required for Threshold Performance Level, Target
Performance Level and Maximum Performance Level. The HRC Committee shall also
have the authority to approve any amendments to such performance measures, the
expected levels of performance and the Term; provided that no amendment to the
Term of any Performance Stock Unit shall be made which would cause the
Participant to be subject to adverse tax treatment under Code Section 409A.



--------------------------------------------------------------------------------

  (c) Upon the HRC Committee determining that the achievement of applicable
performance measures has been met following the Maturity Date, the HRC Committee
shall approve payments under the Plan.

 

  (d) The HRC Committee shall also have the authority to waive any restrictions
with respect to participation in the Plan or the maturity of grants under the
Plan for any specific Participants where, in the opinion of the HRC Committee,
it is reasonable to do so and does not prejudice the rights of the Participant
under the Plan and it does not cause the Participant to be subject to adverse
tax treatment under Code Section 409A.

 

  (e) Grants to Participants will be considered each year, unless otherwise
determined at the sole discretion of the HRC Committee.

 

4. PARTICIPATION AND GRANT OF UNITS

 

  (a) The CEO may recommend to the HRC Committee employees of the Corporation or
any of its Subsidiaries for participation in the Plan. The HRC Committee shall
consider such recommendation and may, in its sole discretion, approve such
recommended employees for participation in the Plan (each such person shall be
referred to as a “Participant”).

 

  (b) The CEO shall recommend to the HRC Committee for its approval the number
of Performance Stock Units to be granted to each Participant who reports
directly to the CEO and the aggregate number of Performance Stock Units to be
granted to all other Participants, other than the CEO.

 

  (c) The HRC Committee will determine and recommend to the Board for its
approval the number of Performance Stock Units to be granted to the CEO.

 

  (d) All grants made to a Participant shall be made on or before June 30 of the
first year of the applicable Term, unless otherwise recommended by the CEO to,
and approved by, the HRC Committee.

 

  (e) Directors who are not full-time employees of the Corporation or a
Subsidiary shall not be eligible to become Participants.

 

  (f) A designated employee shall have the right not to participate in the Plan,
and any decision not to participate shall not affect his or her employment with
the Corporation or a Subsidiary. Participation in the Plan does not confer upon
the Participant any right to continued employment with the Corporation or a
Subsidiary.

 

5. TERM

Except as otherwise provided herein or unless otherwise determined by the HRC
Committee, each Performance Stock Unit granted pursuant to the Plan shall have a
fixed term (a “Term”) of not more than three years, commencing on January 1 of
the first year of the Term and ending on December 31 of the final year of the
Term (the “Maturity Date”).



--------------------------------------------------------------------------------

6. MATURITY

 

  (a) The number of Performance Stock Units that mature under this Plan shall be
dependent upon the achievement of the performance measures applicable thereto
established by the CEO and approved by the HRC Committee, a copy of which is
attached hereto as Schedule A. Following the completion of a Term, the HRC
Committee will review and determine the extent to which the performance measures
have been achieved and will approve the number of Performance Stock Units which
have matured.

 

  (b) Notwithstanding the foregoing, in no event shall the number of Performance
Stock Units that mature in respect of a particular grant exceed the Maximum
Number in respect of such grant.

 

7. PAYMENT

 

  (a) Amount Payable

The amount payable to each Participant shall in respect of a particular grant of
Performance Stock Units be the amount determined by multiplying the sum of:

 

  (i) the number of Performance Stock Units held by such Participant on the
Maturity Date of such Performance Stock Units, and

 

  (ii) the number of Performance Stock Units that would be credited to such
Participant upon the payment of dividends by the Corporation on the Shares,
based on the number of additional Shares that a Participant would have received
had the matured Performance Stock Units been treated as Shares under the
Dividend Reinvestment Plan during the Term,

by

 

  (iii) the Performance Multiplier; and by

 

  (iv) the Fair Market Value of the Shares as at the Maturity Date.

 

  (b) Timing of Payment

Unless otherwise provided in this Plan, the amount payable to each Participant
pursuant to section 7(a) shall be paid after the approval of the HRC Committee
and after the audited financial statements of the Corporation for the year ended
on the applicable Maturity Date have been approved by the Board, but, in any
event, not later than two and one-half months after the Maturity Date.



--------------------------------------------------------------------------------

  (c) Form of Payment

The amount payable to each Participant pursuant to section 7(a), unless
otherwise provided in this Plan, shall be paid in cash in the currency of Canada
or the United States of America and shall be subject to applicable withholding
taxes as required by applicable legislation.

 

8. SHARE OWNERSHIP GUIDELINES

If the number of Shares held by the Participant is less than the number of
Shares to be held by him or her pursuant to any share ownership guidelines of
the Corporation in effect from time to time and applicable to such Participant,
then the Participant shall be required to utilize any payments made with respect
to any Performance Stock Units (net of any amounts deducted pursuant to
Section 11) to acquire additional Shares to increase the number of Shares held
by the Participant to meet the requirements of such share ownership guidelines.

 

9. TERMINATION

 

  (a) Voluntary Termination

If a Participant voluntarily terminates his or her employment with the
Corporation or a Subsidiary, all unpaid and matured Performance Stock Units held
by such Participant as at the date of the Participant’s termination shall be
payable in accordance with Section 7.

All unmatured Performance Stock Units held by such Participant as at the date of
the Participant’s termination shall be cancelled as of the last day of such
Participant’s employment with the Corporation (or its Subsidiary).

 

  (b) Involuntary Termination Other than For Cause

If the employment of a Participant with the Corporation or a Subsidiary is
terminated by the Corporation (or its Subsidiary) for any reason other than For
Cause, all unpaid and matured Performance Stock Units held by such Participant
as at the last day of the Participant’s employment with the Corporation (or its
Subsidiary) shall be payable in accordance with Section 7.

A number of unmatured Performance Stock Units held by such Participant on the
last day of employment shall continue to mature in accordance with the Plan. The
number of unmatured Performance Stock Units that shall continue to mature shall
be prorated based upon the number of full calendar months of active employment
of the Participant during the Term to the number of months in the Term (and for
this purpose the Notice Period shall be counted as active employment). Such
number of Performance Stock Units shall be paid in accordance with Section 7.

All other unmatured Performance Stock Units held by such Participant shall be
cancelled as at the last day of the Notice Period.



--------------------------------------------------------------------------------

For the purposes of this subsection 9(b), if a Participant’s employment
terminates due to the constructive dismissal of the Participant, such
termination shall be treated as an involuntary termination by the Corporation or
a Subsidiary other than For Cause.

 

  (c) Involuntary Termination For Cause

If the employment of a Participant is terminated by the Corporation or a
Subsidiary For Cause, all unpaid Performance Stock Units held by such
Participant as at the date of termination, whether matured or unmatured, shall
be cancelled as of the Participant’s last day of employment with the Corporation
(or its Subsidiary

 

  (d) Death

If the employment of a Participant with the Corporation or a Subsidiary is
terminated as a result of the death of such Participant, all unpaid and
unmatured Performance Stock Units held by the Participant as at the date of
death shall be payable in accordance with Section 7.

For the purposes of this subsection 9(d), the Vesting Date for a number of
unmatured Performance Stock Units shall be the date of death of the Participant.
The number of unmatured Performance Stock Units held by such Participant as at
the date of such Participant’s death that mature shall be prorated based on the
number of full calendar months of active employment of the Participant during
the applicable Term to the total number of months in the Term. Such Performance
Stock Units shall be paid in accordance with Section 7 within two and a half
months following the Participant’s death on the assumption that the Target
Performance Level is met.

All other unmatured Performance Stock Units held by such Participant shall be
cancelled as at the date of death.

 

  (e) Retirement

If a Participant has attained the age of 55 and retires from his or her
employment with the Corporation or a Subsidiary pursuant to a Retirement Plan
and he or she is eligible for benefits under a Retirement Plan, all unpaid and
matured Performance Stock Units held by such Participant as at the date of
retirement shall be payable in accordance with Section 7.

A number of unmatured Performance Stock Units held by the Participant as at the
date of retirement prorated based on the number of full calendar months of
active employment of the Participant during the applicable Term to the total
number of months in the Term, shall continue to vest following retirement in
accordance with the Plan.



--------------------------------------------------------------------------------

All other unmatured Performance Stock Units held by such Participant shall be
cancelled as at the date of retirement.

 

  (f) Disability

If the employment of a Participant with the Corporation or a Subsidiary is
terminated as a result of the “disability” of such Participant, all Performance
Stock Units held by such Participant as at the date of disability, whether
matured or unmatured, as of the last day of such Participant’s active employment
with the Corporation (or its Subsidiary) prior to such disability shall continue
to be treated as if the Participant were actively employed by the Corporation
(or its Subsidiary).

For purposes of this subsection, a Participant shall be considered to be
suffering from a “disability” if he or she is eligible for benefits under a
Corporation-sponsored long term disability benefits plan.

 

  (g) Leaves of Absence

If a Participant commences a parental or another leave approved by the
Corporation or a Subsidiary for a period longer than three months, all unpaid
and matured Performance Stock Units held by the Participant as at the last day
of such Participant’s active employment with the Corporation (or its Subsidiary)
shall be payable in accordance with Section 7.

A number of unmatured Performance Stock Units held by such Participant as at the
commencement of such Participant’s leave prorated based on the number of full
calendar months of active employment of the Participant during the Term to the
total number of months in the Term, shall continue to mature in accordance with
the Plan during such Participant’s Leave. Such number of Performance Stock Units
shall be paid in accordance with Section 7.

All other unmatured Performance Stock Units held by the Participant shall be
cancelled.

No additional grants of Performance Stock Units may be made to a Participant
while such Participant is on a leave of absence.

 

  (h) Secondments

If a Participant is seconded to an entity other than a Subsidiary, the HRC
Committee (in the case of Participants that report directly to the CEO) and the
CEO (in the case of all other Participants) shall determine the manner in which
all Performance Stock Units held by the Participant as at the date of the
secondment shall be treated under the Plan; provided that no such Performance
Stock Units shall be treated in a manner that would cause the Participant to be
subject to adverse tax treatment under Code Section 409A.



--------------------------------------------------------------------------------

  (i) Change of Control

In the event of a Change of Control, all unpaid and matured Performance Stock
Units held by a Participant as at the date of the Change of Control, where the
Maturity Date is December 31 of the year prior to the Change of Control, shall
continue to be payable in accordance with their terms, but in any event prior to
the date of the Change of Control.

All unmatured Performance Stock Units held by the Participant as at the date of
the Change of Control shall mature on the date that is 30 days prior to the date
of the Change of Control and based on applicable performance measures achieved
from the start of the Term to that date. Each Participant shall have paid to him
or her immediately upon the Change of Control occurring, in full satisfaction
for any amounts payable pursuant to Performance Stock Units under the Plan, an
amount calculated pursuant to Section 7 in respect of all matured Performance
Stock Units held by such Participant. Monies to make such payment shall be
placed in an irrevocable trust prior to the Change of Control.

Notwithstanding the above, with respect to Participants who are US citizens or
resident in the U.S. for US tax purposes, no payment shall be made and no
Performance Stock Unit shall mature under this subsection 8(i) unless such
Change of Control also qualifies as a change in the ownership or effective
control of the Corporation, or in the ownership of a substantial portion of the
assets of the Corporation, within the meaning of Code Section 409A(2)(A)(v). In
the case of a Change of Control that does not so qualify, payments to any such
Participant shall be made in accordance with Section 7. The payment monies owing
to these Participants will be placed in an irrevocable trust which is located in
the United States of America and subject to the claims of the general creditors
of the Corporation prior to the Change of Control.

 

  (j) No Future Grants

Upon the occurrence of any of the foregoing events listed under subsections 9(a)
to (f) in respect of a Participant, such Participant shall not be entitled to
receive any further Performance Stock Unit grants and, except as set forth
herein, shall not be entitled to receive cash payment for the value of any
unpaid Performance Stock Units, matured or unmatured, held by the Participant as
at the date of occurrence of such event.

 

10. FUNDING

Except as contemplated in subsection 9(i), for certainty, the Corporation has no
obligation during the Term to pay or deposit any money into an account for the
benefit of a Participant or to issue from treasury or purchase any Shares or
other securities, to or for a Participant.



--------------------------------------------------------------------------------

11. TAXES AND REPORTING

Notwithstanding anything else contained herein, each Participant shall be
responsible for the payment of all applicable taxes, including, but not limited
to, income taxes payable in connection with the payment of the value of the
Performance Stock Units and the Corporation, its employees and agents shall bear
no liability in connection with the payment of such taxes. The Corporation shall
have the right to deduct from all cash payments made to a Participant any taxes
required by law to be withheld with respect to such payments.

 

12. NO GUARANTEE OF EMPLOYMENT

The existence of the Plan is in no way to be construed as a guarantee of
continued employment for any Participant, or of entitlement to any future Plan
awards, benefits, or payments.

 

13. ADJUSTMENTS

 

  (a) In the event that the number of outstanding Shares of the Corporation
shall be increased or decreased, or changed into, or exchanged for a different
number or kind of shares or other securities of the Corporation or another
corporation, whether through a stock dividend, stock split, consolidation,
recapitalization, amalgamation, reorganization, arrangement or other
transaction, and such transaction or event is not a Change in Control, the HRC
Committee or the Board may make appropriate adjustment to the number or kind of
shares or securities upon which Performance Stock Units are based under the
Plan, and as regards to Performance Stock Units previously granted or to be
granted pursuant to the Plan, in the number and kind of shares or securities
upon which the Performance Stock Units are based.

 

  (b) The appropriate adjustments in the number of Performance Stock Units may
be made by the Board in its discretion in order to give effect to the
adjustments in the number of Shares of the Corporation resulting from the
implementation and operation of the Shareholder Rights Plan Agreement dated as
of November 9, 1995 between the Corporation and CIBC Mellon Trust Company, as
the same may be amended, replaced or substituted from time to time.

 

14. EFFECT OF REORGANIZATION

In the event of any take-over bid or any proposal, offer or agreement for a
merger, consolidation, amalgamation, arrangement, recapitalization, liquidation,
dissolution or similar transaction or other business combination that is not a
Change of Control in which the Corporation is not the surviving or continuing
corporation (a “Reorganization”), all Performance Stock Units granted hereunder
and outstanding on the date of such Reorganization shall be assumed by the
surviving or continuing corporation, provided that the HRC Committee or the
Board may make appropriate adjustment in the manner in which vesting of or
payment on such Performance Stock Units will occur prior to such assumption. If,
in the event of any such Reorganization, provision for such assumption



--------------------------------------------------------------------------------

satisfactory to the HRC Committee or the Board is not made by the surviving or
continuing corporation, all unmatured Performance Stock Units held by a
Participant as at the date of the Reorganization shall vest, based on applicable
performance measures achieved from the start of the Term to the date (the
“Revised Maturity Date”), as determined by the HRCC, that is not less than seven
days and not more than 30 days prior to the date of the Reorganization, and each
Participant shall have paid to him or her, in full satisfaction for any amounts
payable pursuant to Performance Stock Units under the Plan, an amount calculated
pursuant to Section 7 in respect of all matured Performance Stock Units held by
such Participant, such payment to be made within 30 days after the Revised
Maturity Date determined by the HRCC.

Notwithstanding the above, with respect to Participants who are US citizens or
resident in the U.S. for US tax purposes, no payment shall be made and no
Performance Stock Unit shall mature under this Section 14 unless such
Reorganization also qualifies as a change in the ownership or effective control
of the Corporation, or in the ownership of a substantial portion of the assets
of the Corporation, within the meaning of Code Section 409A(2)(A)(v). In the
case of a Reorganization that does not so qualify, payments to any such
Participant shall be made in accordance with Section 7. The payment monies owing
to these Participants will be placed in an irrevocable trust which is located in
the United States of America and subject to the claims of the general creditors
of the Corporation prior to the Reorganization.

 

15. AMENDMENTS, ETC.

The HRC Committee may at any time recommend to the Board for its approval the
revision, suspension or discontinuance of the Plan in whole or in part. No such
revision, suspension, or discontinuance shall alter or impair the rights of a
Participant in respect of Performance Stock Units previously granted to such
Participant, without the consent of that Participant. In addition, no revision,
suspension or discontinuance shall result in adverse taxation under Code
Section 409A, unless otherwise determined by the HRC Committee with the consent
of the Participant.

 

16. TRANSFERABILITY

Performance Stock Units are not transferable other than by will or according to
the laws of descent and distribution.

 

17. CONFLICT WITH WRITTEN EMPLOYMENT AGREEMENT

In the event of a conflict between the terms of this Plan and the terms of any
written employment agreement between a Participant and the Corporation, the
terms of the written employment agreement shall prevail.

 

18. EFFECTIVE DATE

The Plan shall take effect on January 1, 2007.